                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §       CASE NO. 4:21-cr-66
                                             §
LADONNA WIGGINS                              §
         Defendant                           §


      UNITED STATES’ UNOPPOSED MOTION TO DISCLOSE DISCOVERABLE
               MATERIAL PURSUANT TO PROTECTIVE ORDER



        COMES NOW the United States of America through Jennifer B. Lowery, Acting United

States Attorney, and Zahra Jivani Fenelon, Assistant United States Attorney, and requests the

Court permit the disclosure of discoverable information pursuant to a protective order restricting

disclosure.

        THE UNITED STATES REQUESTS that the discoverable information being made

available by the United States to the defendant and his attorney of record not be discussed or

disclosed to anyone other than the named defendant and his attorney of record, or the staff of his

attorney of record (including investigators, paralegals, expert witnesses, and other contracted

agents associated with the attorney of record for purposes of defense preparation), except upon the

express authorization of this Court and that under no circumstance should copies be provided to

any defendant. Further, the United States requests this protective order also extend to any and all

reports or other discoverable materials subsequently provided to the defense, except for the

defendant’s own statements.

        THE UNITED STATES FURTHER REQUESTS the Court order that any attorney

receiving the above-described items not disclose any information therein other than to prepare for

trial and for the defense of his client.



                                                 1
       WHEREFORE, the United States respectfully requests this Court permit disclosure

consistent with the above requests.

                                              Respectfully submitted,

                                              JENNIFER B. LOWERY
                                              Acting United States Attorney


                                       By:     s/ Zahra Jivani Fenelon
                                              ZAHRA JIVANI FENELON
                                              Assistant United States Attorney
                                              (713) 567-9309




                                          2
                                     Certificate of Service

       I hereby certify that the foregoing United States’ Unopposed Motion to Disclose

Discoverable Material Pursuant to Protective Order was filed on March 11, 2021 and a copy served

electronically by the Court’s CM/ECF System on all counsel of record.




                                                    s/ Zahra Jivani Fenelon
                                                    Zahra Jivani Fenelon
                                                    Assistant United States Attorney


                                   Certificate of Conference

       I certify that undersigned counsel for the United States has conferred with counsel for the

defendant and that counsel is unopposed to this motion and proposed order granting disclosure

consistent with this motion.


                                                    s/ Zahra Jivani Fenelon
                                                    Zahra Jivani Fenelon
                                                    Assistant United States Attorney




                                                3
